Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 26 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Levan (2008/0023493). Levan discloses the claimed structure including bladders 100, a manifold 200 and a processor 208. With respect to the intended use in the preamble in an underwater liquid supply unit, it is noted that intended use defines no patentable structure and the device of Levan is capable of being used underwater.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the 

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keays et al (US 3379156) in view of Sparks et al (US 5379267) and Buescher et al (US 7987805). Keays et al discloses a method of operating a liquid supply unit with dispensing a liquids from a first, second and third volumes (13-15). Not specifically disclosed by Jones is maintaining a neutral buoyancy while dispensing and using a predetermined ratio. Sparks et al teach the concept of using a predetermined ratio (column 2, line 14). Buescher et al teaches neutral buoyancy (note the Title and Abstract). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to form the method of Keays et al to be capable of neutral buoyancy as taught by Buescher et al for stability and to use predetermined ratios for ease of use and safety as taught by Sparks et al. The combinations combine known features to achieve predictable results.
Claim 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Levan (2008/0023493) in view of Buescher et al (US 7987805). Levan discloses the claimed structure including bladders 100, a manifold 200 and a processor 208. Not disclosed by Levan is maintaining a neutral buoyancy. Buescher et al teach maintaining a neutral buoyancy (note the Title and Abstract). It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to form the method of Levan to maintain a neutral buoyancy as taught by Buescher et al for stability. The combinations combine known features to achieve predictable results. With respect to the intended use in the preamble in an underwater liquid supply unit, it is noted that intended use defines no patentable structure and the device of Levan is capable of being used underwater.
Claims 2-14, 16-25, 27-32 and 34-39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Note the Communication to Applicant of 5/29/20 that requires a properly executed oath or declaration.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Powelson et al (US 1647472) show bladders. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN AVILA whose telephone number is (571)272-6678. The examiner can normally be reached Mon-Thu 6-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel J. Morano can be reached on 571-272-6684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for 

STEPHEN AVILA
Primary Examiner
Art Unit 3617



/STEPHEN P AVILA/Primary Examiner, Art Unit 3617